Citation Nr: 1000673	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO. 07-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence was received to reopen the 
claim for entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service between June 1958 and July 
1960. He died in April 2004 and the Appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Appellant 
if further action is required.


REMAND

The Appellant is seeking to reopen her claim for entitlement 
to service connection for the cause of the Veteran's death. 
This claim, along with several accrued benefits claims, were 
denied in an August 2004 rating decision. In December 2004, 
the Appellant submitted a Notice of Disagreement (NOD) with 
regard to the August 2004 rating decision, after which the RO 
issued a Statement of the Case (SOC) in March 2005. The 
Appellant, however, did not submit a substantive appeal at 
any time. The December 2004 rating decision became final.

In October 2005, the Appellant, by way of her representative, 
submitted a statement requesting that the claim for 
entitlement to service connection for the cause of the 
Veteran's death be reopened under 38 C.F.R. § 3.156. Because 
the claim was previously denied and the Appellant did not 
perfect her appeal, 38 C.F.R. § 3.156 requires the Appellant 
to submit evidence that is both new and material to the claim 
in order to reopen it.

Under 38 C.F.R. § 3.159(b), VA is required to notify the 
Appellant of the evidence necessary to establish her claim. 
The December 2005 letter to the Appellant advised her of the 
evidence necessary to establish service connection, but 
failed entirely to notify her of the evidence necessary to 
establish claims to reopen based upon new and material 
evidence. Also, under Kent v. Nicholson, 20 Vet. App. 1 
(2006), VA must notify the Appellant of the elements of her 
claim and of the definition of "new and material evidence." 
Kent also requires that VA give the Appellant notice of 
precisely what evidence is necessary to reopen the claim, 
depending upon the basis of the previous denial. VA's 
December 2005 letter, in addition to failing to notify the 
Appellant of the evidence necessary to establish a new and 
material evidence claim, failed to notify her of precisely 
what evidence is necessary to reopen the claim, as is 
required by Kent.

The United States Court of Appeals for Veterans Claims 
(Court) also recently held in Hupp v. Nicholson, 21 Vet. App. 
342, 352-353 (2007), that when adjudicating a claim for 
Dependency and Indemnity Compensation (DIC), VA must perform 
a different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 
38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.

Here, while the December 2005 notice letter generally 
addresses what is required to establish service connection 
for cause of death, the letter does not mention the 
Appellant's specific contention regarding the hypertension, 
which she believes started in service and ultimately caused 
the Veteran's fatal cerebrovascular accident. The Court held 
in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted. The December 2005 letter did not do 
so.

Because the notice in this matter was wholly inadequate, the 
Board is required to remand the case so that the Appellant 
can be provided adequate due process with a new notice letter 
that more fully complies with 38 C.F.R. § 3.159(b), the 
Court's holding in Kent, and the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to notify under 
38 C.F.R. § 3.159(b) is met with 
corrective notice informing the Appellant 
of the evidence necessary to establish her 
new and material evidence claim, and which 
complies with the Court's holdings in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), and 
in Hupp v. Nicholson, 
21 Vet. App. 342, 352-353 (2007).

2. Readjudicate the Appellant's claim. If 
the benefits sought on appeal remain 
denied, the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


